Name: Directive 97/63/EC of the European Parliament and of the Council of 24 November 1997 amending Directives 76/116/EEC, 80/876/EEC, 89/284/EEC and 89/530/EEC on the approximation of the laws of the Member States relating to fertilizers
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  European Union law;  technology and technical regulations
 Date Published: 1997-12-06

 Avis juridique important|31997L0063Directive 97/63/EC of the European Parliament and of the Council of 24 November 1997 amending Directives 76/116/EEC, 80/876/EEC, 89/284/EEC and 89/530/EEC on the approximation of the laws of the Member States relating to fertilizers Official Journal L 335 , 06/12/1997 P. 0015 - 0016DIRECTIVE 97/63/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 24 November 1997 amending Directives 76/116/EEC, 80/876/EEC, 89/284/EEC and 89/530/EEC on the approximation of the laws of the Member States relating to fertilizersTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),Whereas Article G of the Treaty on European Union replaced the term 'European Economic Community` by the term 'European Community`; whereas the initials 'EEC` should therefore be replaced by the initials 'EC`;Whereas the term 'EEC fertilizer` is contained in certain provisions of Council Directive 76/116/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to fertilizers (4), Council Directive 80/876/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to straight ammonium nitrate fertilizers of high nitrogen content (5), Council Directive 89/284/EEC of 13 April 1989 supplementing and amending Directive 76/116/EEC in respect of the calcium, magnesium, sodium and sulphur content of fertilizers (6) and Council Directive 89/530/EEC of 18 September 1989 supplementing and amending Directive 76/116/EEC in respect of the trace elements boron, cobalt, copper, iron, manganese, molybdenum and zinc contained in fertilizers (7); whereas, in consequence, the term 'EEC fertilizer` should be replaced in these provisions by the term 'EC fertilizer`;Whereas, however, manufacturers normally keep in stock large quantities of packagings, labels and accompanying documents, thereby exposing themselves to the risk of incurring additional expenditure in the event of such a change being implemented with immediate effect; whereas, therefore, a period should be fixed during which packagings, labels and accompanying documents marked 'EEC fertilizer` can continue to be used,HAVE ADOPTED THIS DIRECTIVE:Article 1 1. Directive 76/116/EEC is hereby amended as follows:(a) in Article 1, the term 'EEC fertilizer` shall be replaced by the term 'EC fertilizer`;(b) in Article 2, the term 'EEC fertilizer` shall be replaced by the term 'EC fertilizer`;(c) in Article 7, the term 'EEC fertilizer` shall be replaced by the term 'EC fertilizer`;(d) in Article 8 (1), the term 'EEC fertilizer` shall be replaced by the term 'EC fertilizer`;(e) in Annex II, point 1 (a), the term 'EEC FERTILIZER` shall be replaced by the term 'EC FERTILIZER`.2. Directive 80/876/EEC is hereby amended as follows:(a) in Article 2, the term 'EEC fertilizer` shall be replaced by the term 'EC fertilizer`;(b) in Article 4, the term 'EEC fertilizer` shall be replaced by the term 'EC fertilizer`;(c) in Article 6, the term 'EEC fertilizer` shall be replaced by the term 'EC fertilizer`;(d) in Article 7 (1), the term 'EEC fertilizer` shall be replaced by the term 'EC fertilizer`;(e) in Article 7 (3), the term 'EEC fertilizer` shall be replaced by the term 'EC fertilizer`.3. Directive 89/284/EEC is hereby amended as follows:(a) in Article 1, the term 'EEC fertilizers` shall be replaced by the term 'EC fertilizers`;(b) in Article 2, the term 'EEC fertilizers` shall be replaced by the term 'EC fertilizers`;(c) in Article 4, the term 'EEC FERTILIZER` shall be replaced by the term 'EC FERTILIZER`;(d) in Article 6 (a), the term 'EEC FERTILIZER` shall be replaced by the term 'EC FERTILIZER`;(e) in Article 9 (1) and (2), the term 'EEC fertilizer` shall be replaced by the term 'EC fertilizer`.4. Directive 89/530/EEC is hereby amended as follows:(a) in Article 1 (1), the term 'EEC FERTILIZER` shall be replaced by the term 'EC FERTILIZER`;(b) in Article 1 (2), the term 'EEC FERTILIZER` shall be replaced by the term 'EC FERTILIZER`;(c) in Article 2, the term 'EEC fertilizers` shall be replaced by the term 'EC fertilizers`;(d) in the introductory wording to Article 3 (1), the term 'EEC fertilizers` shall be replaced by the term 'EC fertilizers`;(e) in Article 3 (1) (b), the term 'EEC fertilizers` shall be replaced by the term 'EC fertilizers`;(f) in Article 4 (a), the term 'EEC FERTILIZER` shall be replaced by the term 'EC FERTILIZER`;(g) in the first subparagraph of Article 6, the term 'EEC fertilizers` shall be replaced by the term 'EC fertilizers`;(h) in Chapters C and D of the Annex, the term 'EEC FERTILIZERS` shall be replaced by the term 'EC FERTILIZERS`.Article 2 Packagings, labels and accompanying documents marked 'EEC FERTILIZER` can continue to be used until 31 December 1998.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 July 1998 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods for making such reference shall be laid down by Member States.2. Member States shall forthwith communicate to the Commission the text of all provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States accordingly.Article 4 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 24 November 1997.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentJ. POOS(1) OJ C 19, 18. 1. 1997, p. 6.(2) OJ C 89, 19. 3. 1997, p. 17.(3) Opinion of the European Parliament of 11 March 1997 (OJ C 115, 14. 4. 1997, p. 24), Council Common Position of 17 June 1997 (OJ C 237, 4. 8. 1997, p. 14) and Decision of the European Parliament of 17 September 1997 (OJ C 304, 6. 10. 1997, p. 79). Council Decision of 27 October 1997.(4) OJ L 24, 30. 1. 1976, p. 21. Directive as last amended by Commission Directive 96/28/EC (OJ L 140, 13. 6. 1996, p. 30).(5) OJ L 250, 23. 9. 1980, p. 7.(6) OJ L 111, 22. 4. 1989, p. 34. Directive as last amended by Commission Directive 93/69/EEC (OJ L 185, 28. 7. 1993, p. 30).(7) OJ L 281, 30. 9. 1989, p. 116.